Title: To James Madison from J. A. P. Poutingon, 1 June 1813
From: Poutingon, J. A. P.
To: Madison, James


Excelency
Washington City June 1. 1813.
James Madison, Esqr. President. is, that very same, virtuous and friend to Justice James Madison Esqr. Member of Congress.
Respectfully I request your Excelency, for three minutes to grant me the honour of an audience. It is respecting my two discoveries; I have offered, the first to the Government and the Second. to your Excelency. I have not required so, or so, no. I have left to the generosity of your Excelency to reward me.
I am a despaired man, I cannot live any longer, with so many vexations and injustices. A period must be put to every thing. And more I am unfortunate, more it is difficult for me, to retire myself of my too odious a situation. I request Justice for the last time.
Be your Excelency generous enough to give me an audience of three minutes. Then I shall Know what do. If the executive must pay me.
or Congress.
or Any one else.
or in a word to Know how to do.
It will be the last time I shall importune your Excelency of whom I remain. Yet his very respectful and All devoted very humbl. Servant. The too Sacrificed
J.A.P. Poutingon
Your Excelency has directed me to the Secretary of war—The Secretary of war to Congress.
and Congress to the Secretary of war.
Your Excelency is the Chief and I request Justice.
